Citation Nr: 1512947	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-31 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a higher initial rating for coronary artery disease, currently rated as 30 percent disabling.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for lumbar spine strain with degenerative changes.

5.  Entitlement to service connection for right knee degenerative joint disease. 


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2015, the Veteran testified at a hearing before the undersigned.  A transcript of that hearing is of record.  The Veteran's representative indicated at the hearing that additional evidence would be submitted within 60 days and that initial review by the RO would be waived.  The Board notes that no additional evidence has been received since the hearing.

The issues of entitlement to service connection for an acquired psychiatric disorder, lumbar spine strain with degenerative changes, and right knee degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claim for a higher initial rating for coronary artery disease.
2.  In November 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claim for an initial compensable rating for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal as to the issue of entitlement to a higher initial rating for coronary artery disease have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of appeal as to the issue of entitlement to an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2013, the Veteran indicated that he wished to withdraw his appeal for the issues of entitlement to a higher initial rating for coronary artery disease, and an initial compensable rating for bilateral hearing loss.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and they are dismissed.





ORDER

The appeal as to the issue of entitlement to a higher initial rating for coronary artery disease is dismissed.

The appeal as to the issue of entitlement to an initial compensable rating for bilateral hearing loss is dismissed.


REMAND

The Board finds that additional development is necessary for the claims for service connection for an acquired psychiatric disorder, lumbar spine strain with degenerative changes, and right knee degenerative joint disease.

A VA examiner in May 2012 noted current diagnoses of intervertebral disc disease of the lumbar spine, mild to moderate degenerative change to the lumbar spine, and bilateral knee degenerative joint disease.  The 2012 examiner did not provide an opinion regarding the etiology of the Veteran's back and knee disabilities.  During his January 2015 hearing, the Veteran reported that he injured his back and right knee in service when he stood up from a stooping position into a pipe, which knocked him down onto his hands and knees.  The Veteran further reported that he requested to go to the emergency room after this incident, but was instructed by his sergeant to lie down instead.  The Veteran alternatively contends that his right knee disability has been caused by his back disability.  Given the foregoing, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the a VA opinion should be obtained prior to adjudication of these claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, VA treatment records reflect that the Veteran has been diagnosed with major depressive disorder and seasonal affective disorder.  While receiving VA treatment in April 2011, the clinician noted that when asked if his depression was related to his military service, the Veteran said no, but teared up and reported being spit on when he returned from Vietnam.  Accordingly, the Board finds that the low threshold of the McLendon standard has also been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of this claim.  Id.

Finally, during his January 2015 hearing, the Veteran reported receiving private treatment in Albuquerque, New Mexico; Yuma, Arizona; and Las Cruces, New Mexico.  While his testimony indicated that he may not be able to recall the names of his treatment providers, these records appear relevant and attempts should be made to obtain them.  Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated him for his depression, back, and knee disabilities, to include any clinicians in Albuquerque, New Mexico; Yuma, Arizona; and Las Cruces, New Mexico.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.  

2. Obtain any ongoing relevant VA treatment records that have not been associated with the claims file dated from January 2014 to the present.  Additionally, requests should be made for the following VA mental health related treatment records:  Cheyenne, Wyoming dated in the early 1980s; Yuma, Arizona dated in the 1990s.

3. After the above development has been completed, send the Veteran's claims file to the examiner who conducted the May 2012 examination, if available, to obtain an opinion regarding the Veteran's back and knee disabilities.  The claims file and electronic treatment records must be reviewed by the examiner.  If the original examiner is not available, the claims file should be forwarded to an examiner of similar qualifications.  If a new examination is deemed necessary to respond to the request, one should be scheduled.

Following review of the claims file and relevant electronic VA treatment records, the examiner should provide an opinion regarding the following:

a. Is the Veteran's currently diagnosed right knee disability at least as likely as not (50 percent or greater probability) etiologically related to his military service (August 1968 to March 1977)?  In particular, the examiner should address the Veteran's contention that he injured his right knee when he stood up from a stooped position into a pipe, which knocked him down to his hands and knees.  Please explain why or why not.

b. Is the Veteran's currently diagnosed back disability at least as likely as not etiologically related to his military service(August 1968 to March 1977)?  In particular, the examiner should address the Veteran's contention that he injured his back when he stood up from a stooped position into a pipe, which knocked him down to his hands and knees.  Please explain why or why not.

c. Is the Veteran's right knee disability at least as likely as not caused or aggravated by the Veteran's back disability?  Please explain why or why not.

If no opinions can be rendered without 
resorting to mere speculation, the examiner should explain why rendering an opinion is not possible or feasible.

4. After the development in 1-2 has been completed, schedule the Veteran for a VA psychiatric examination with an appropriate examiner.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and the results reported.

After review of the file and examination of the Veteran, the examiner should report any currently diagnosed psychiatric disability.  Thereafter, for each diagnosed psychiatric disability the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) etiologically related to service (August 1968 to March 1977).  The examiner should specifically note the April 2011 VA treatment record wherein the Veteran relayed that he was spit on after his return from Vietnam.  The examiner should explain the reasons for any opinion reached. 

If no opinion can be rendered without resorting to mere speculation, the examiner should explain why rendering an opinion is not possible or feasible.

5. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


